NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE LAWSON SOFTWARE, INC.,
Petitioner. 4
Miscellaneous Docket No. 118
On Petition for Writ of Mandamus to the United States
District Court for the Eastern District ofVirgi1’1ia in case
no. 09-CV-620, Senior Judge R0bert E. Payne.
ON PETITION
ORDER
Lawson SoftWare, Inc., submits a petition for a writ of
mandamus directing the United States District C0urt for
the Eastern District of Virginia to vacate its order requir-
ing Lawson to produce certain documents Lawson asserts
are protected by the work product immunity and attor-
ney-client privi1e ge.
Upon consideration thereof
IT ls ORDERr:D THAT:

IN RE LAWSON SOFTWARE 2
eP1us Inc. is directed to respond no later than March
19, 2012.
FoR THE CoURT
MAR 0 2 2012 /s/ Jan Horba1y
Date J an Horbaly
Clerk
cox Dona1d R. Dunner, Esq.
Sc0tt L. R0bertson, Esq.
C1erk, United States District Court for the Eastern
District of Virginia
s23 FlLED
U.S. COURT OF APPEALS FDH
THE FE!2ERAL C|HCUlT
|“LAR U2 2012
JAN HORBAl.V
CLERK